                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 MOHAMMAD SAMIR SIDDIQUE,

                       Plaintiff,
                                                          Case No. 15-CV-1-JPS
 v.

 DR. MICHAEL LALIBERTE, DAVID
 STOCKTON, and RICHARD R.                                              ORDER
 THOMAS,

                       Defendants.


       This action arises from a contested student government election at

the University of Wisconsin-Milwaukee (“UWM”). On July 2, 2018, Plaintiff

submitted a fourth amended complaint alleging that his civil rights were

violated when Dr. Michael Laliberte, (“Laliberte”), David Stockton

(“Stockton”),    and    Richard     R.   Thomas     (“Thomas”)      (collectively,

“Defendants”) excluded him from student government in retaliation for his

protected speech regarding students’ rights to self-governance. (Docket

#55).1 On January 15, 2019, Defendants moved for summary judgment.

(Docket #70). The motion is now fully briefed. For the reasons explained

below, the Court finds in favor of the Defendants and will grant their

motion for summary judgment.2




       1Plaintiff also alleged due process violations, which Defendants
successfully moved to dismiss. (Docket #60).
      Plaintiff’s unopposed motions for an extension of time and for leave to file
       2

summary judgment responses instanter (Docket #78 and #79) will be granted.
1.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 provides that the Court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Boss v. Castro, 816 F.3d 910, 916 (7th Cir.

2016). A fact is “material” if it “might affect the outcome of the suit” under

the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

Court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016). The Court must not weigh the evidence presented

or determine credibility of witnesses; the Seventh Circuit instructs that “we

leave those tasks to factfinders.” Berry v. Chi. Transit Auth., 618 F.3d 688, 691

(7th Cir. 2010). The party opposing summary judgment “need not match

the movant witness for witness, nor persuade the [C]ourt that [his] case is

convincing, [he] need only come forward with appropriate evidence

demonstrating that there is a pending dispute of material fact.” Waldridge

v. Am. Hoechst Corp., 24 F.3d 918, 921 (7th Cir. 1994).

2.     RELEVANT FACTS

       Plaintiff was a student at UWM from fall 2011 to spring 2016, during

which time he was very active in student government. All three defendants

worked for UWM’s administration during that time. Laliberte worked in

the Student Affairs department; Stockton worked as a “Student

Government Relations Coordinator” or a “Student Service Coordinator;”

and Thomas served as the Director of the Student Union. Stockton, who

reported to several people in the administration including Laliberte, was


                                  Page 2 of 16
employed to provide advice and services to the Student Association (“SA”),

a student government body.3 Plaintiff was a well-known member of the SA,

and an outspoken opponent of the university’s leadership. He was a tireless

advocate for students’ rights to self-govern, and promoted student

government autonomy from UWM’s administration. Plaintiff helped wage

a successful university legislative campaign to defund Stockton’s position.

He also helped pass student legislation that withdrew support for

construction for a new student union. In the 2012-2013 school year, he

worked with a group of students in the SA to elect more agents of change

into leadership positions. The campaign was successful, and in spring 2013,

victors aligned with Plaintiff’s causes were elected to student government

offices. These activities, and Plaintiff in particular, caused great chagrin to

Thomas, Laliberte, and Stockton, who desired a student government that

was more collaborative with and deferential to the administration.

       Following UWM’s student government election, UWM’s Chancellor

commissioned a review of the election results by two University of

Wisconsin-Whitewater (UWW) staff members and one UWW student.


       As stated in prior orders, the university of Wisconsin’s student
       3

government system derives from Wis. Stat. § 36.09, which reads, in pertinent part:
       The students of each institution or campus subject to the
       responsibilities and powers of the board, the president, the
       chancellor, and the faculty shall have primary responsibility for
       advising the chancellor regarding the formulation and review of
       policies concerning student life, services, and interests. Students in
       consultation with the chancellor and subject to the final
       confirmation of the board shall have the responsibility for the
       disposition of those student fees which constitute substantial
       support for campus student activities. The students of each
       institution or campus shall have the right to organize themselves in
       a manner they determine and to select their representatives to
       participate in institutional governance. Id. § 36.09(5).


                                   Page 3 of 16
Based on this investigation, the Chancellor concluded that the election

results were invalid. Plaintiff took issue with the integrity of the review and

the conclusion. He provides evidence that Stockton was at least minorly

involved in the investigation. (Docket #80-1 at 3).

       On May 29, 2013, the UWM Student Court enjoined the supposed

victors from taking office, and mandated a new election be held in October

2013. In the interim, the Student Court determined that a student Board of

Trustees would govern in lieu of the SA. The Student Court established a

process by which students could apply for positions as representatives to

the Board of Trustees. Shortly thereafter, an online application for Board of

Trustee representative positions was made available. The Student Court’s

orders were issued in consultation with the administration, in which

Defendants played an active role. The application form for the Board of

Trustees positions enumerated qualifications that applicants would need to

meet in order to be appointed as representatives, but did not explicitly

include a minimum enrollment requirement. (Docket #89 at 7).

       The Board of Trustees representative contract contained additional

requirements     of    student     representatives.    It   required     student

representatives to maintain a minimum GPA of 2.0, be in good standing

with the school, and read and sign the contract. There is an issue of fact as

to whether this contract, with these requirements, actually accompanied the

earliest iteration of the application. This is not material. It is undisputed that

the contract did not indicate that the office would check for enrollment.

(Docket #89 at 8).

       Stockton screened applicants for their eligibility as Board of Trustee

representatives, and forwarded all eligible applications to the Student

Court. Stockton acknowledges that he was active in the eligibility


                                  Page 4 of 16
assessment process, in which he checked for GPA, enrollment, and

disciplinary standing, then created an Excel sheet of all eligible and

ineligible applicants . (Docket #80-1 at 5–6). He also helped draft the

contract and a code of conduct, and worked very long hours throughout

the process. (Docket #80-1 at 15).

       Plaintiff completed the online application form and submitted it

through UWM’s online portal for student groups. Plaintiff was enrolled

during the spring 2013 semester, which ended on May 19, 2013. As of June

2013, he had not enrolled in any summer 2013 or fall 2013 semester courses.

Plaintiff did not enroll for the fall 2013 semester until August 19, 2013.

Plaintiff admits that he was not enrolled at UWM in June 2013, but he was

nevertheless registered as a student (i.e., he had paid the registration fee to

reserve his place at the university). Ostensibly because Plaintiff was not, at

the time of his application, currently enrolled as a student, he did not meet

the criteria for a Board of Trustees representative position. Plaintiff received

notice of his application’s rejection by email on June 23, 2013. The rejection

letter listed possible reasons for the rejection, one of which was insufficient

enrollment. Immediately after Plaintiff received notice of his application’s

rejection, he began to suspect that it was in retaliation for his critical speech

about the administration.

       Throughout the university system, there is a policy requiring

students to meet enrollment criteria before they can be involved in certain

extra-curricular activities. The policy in effect at the time of these events,

(the “F50 policy”), required “all leadership position in the organizations be

held by students enrolled on a fee-paying basis at least half-time. . .‘half-

time’ status means enrollment for a minimum of six credits as an

undergraduate student. . .” (Docket #80-6 at 22). The UWM Student Status


                                  Page 5 of 16
Determination Policy states that a half-time student in the spring or fall

must be enrolled in 6-11 credits, while a half-time student in the summer

only needs to be enrolled in 3-5 credits. (Docket #80-7 at 15). (By contrast, a

full-time student in the fall or spring requires a minimum of 12 credits, but

only 6 credits in the summer.) Id. The Status Determination Policy also

states that “[i]n order to be fully enrolled for a term, a student must be

enrolled as of the day after the add deadline in that term; prior to that date, a

student is considered registered but not fully enrolled.” Id. at 16 (emphasis

added). Thus, in order for either a full-time or a half-time student to be

considered “fully enrolled,” they must be enrolled as of the day after the

add deadline in that term.

       The deadline for adding/dropping courses for fall semester was

September 16, 2013. (Docket #80-8 at 8, 11). Throughout that summer, it

seems there were a series of add/drop deadlines based on the particular

summer session in which a person was enrolled. Id. at 4. Plaintiff has

provided some evidence that the F50 policy requiring students in

organizations to be enrolled in at least 6 credits was inconsistently applied

to continuing students over summer sessions. Specifically, former student

government members attested that they were not aware of the school

actively checking a student’s enrollment status, or permitting or revoking

permission to participate in a student group on that basis. (Docket #86 at 2,

Docket #84 at 1–2). One affiant attested that, to his best recollection, he was

not “fully enrolled” when he was selected to serve on the Board of Trustees,

because he was a new student who had not been at UWM the previous

semester. (Docket #85 at 2–3). He remembers that he, like Plaintiff, had paid

the registration fee, but did not select classes until later in the summer. Id.




                                  Page 6 of 16
       When the newly formed Board of Trustees convened, Stockton and

Laliberte cautioned new representatives against listening to “old SA”

members, who were characterized as being disruptive and intimidating.

(Docket 80-1 at 17–18). Plaintiff was referred to by name at least once, and

was called “The Enforcer” of the “old SA” by Laliberte. Id. at 18. Stockton

and Laliberte also spoke about the nefarious activities of the “old SA,” and

mentioned incidents such as sexual harassment, embezzlement, and

hazing, without historically contextualizing these more egregious activities

as events from the distant past. (Docket #80-1 at 17).4

       In 2014, Thomas sent an email to the Student Union referencing an

unnamed “group of students involved in the previous SA leadership” who

were attempting to put forth an alternate system of government because

they had “chosen not to participate in the current process of reform,” which

was difficult for them to “manipulate.” Plaintiff claims that as a result of

Defendants’ actions, his speech has been chilled. For example, he felt

reluctant to recruit allies, because he knew they risked becoming targets if

they associate with him. (Docket #86 at 3).

3.     ANALYSIS

       To prevail on a First Amendment retaliation claim, Plaintiff must

show that “(1) he engaged in activity protected by the First Amendment; (2)

he suffered a deprivation that would likely deter First Amendment activity

in the future; and (3) the First Amendment activity was ‘at least a

motivating factor’ in the defendant’s decision to take the retaliatory action.”

Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009) (citing Woodruff v. Mason,



       Plaintiff alleges that the statements were about racism and attempted
       4

murder, but has not provided any evidence in support.


                                 Page 7 of 16
542 F.3d 545, 551 (7th Cir. 2008) (quoting Massey v. Johnson, 457 F.3d 711,

716 (7th Cir. 2006)). In assessing a deprivation’s deterrent effect, courts

consider whether “a person of ordinary firmness” would feel able to

continue First Amendment activity. Bridges, 557 F.3d at 552, 555. “Whether

retaliatory conduct is sufficiently severe as to be actionable is a question of

fact, unless it is so trivial that it would not deter a person of ordinary

firmness from the exercise of the right.” Black v. Clarke, 285 F. Supp. 3d 1070,

1083–84 (E.D. Wis. 2018) (citing Wallace v. Benware, 67 F.3d 655, 663 n.9 (7th

Cir. 1995); Bart v. Telford, 677 F.2d 622, 625 (7th Cir. 1982)).

       Plaintiff’s speech, which criticized UWM’s student government and

administration, is presumed to be protected, and Defendants have not

advanced any arguments to the contrary. The issues on summary judgment

are whether the following actions qualify as retaliation that would deter a

person of ordinary firmness from speaking: (1) Plaintiff’s rejected

application to the Board of Trustees as a student representative, and (2)

Defendants’ speech about Plaintiff to the school community.

       3.1     Retaliation

               3.1.1   Rejected Application

       In this Circuit, “retaliation need not be monstrous to be actionable

under the First Amendment.” Deguiseppe v. Vill. of Bellwood, 68 F.3d 187, 192

(7th Cir. 1995). “It is well established that an act in retaliation for the exercise

of a constitutionally protected right is actionable under Section 1983 even if

the act, when taken for different reasons, would have been proper.”

Howland v. Kilquist, 833 F.2d 639, 644 (7th Cir. 1987) (quoting Buise v.

Hudkins, 584 F.2d 223, 229 (7th Cir. 1978)). To overcome a motion for

summary judgment, Plaintiff must provide evidence that Stockton and

Laliberte rejected his application in retaliation for his political speech, and


                                   Page 8 of 16
that this rejection would have deterred a person of ordinary firmness (if not

Plaintiff himself) from continuing this speech.5

       There are sufficient disputes of fact as to whether Plaintiff’s rejected

application was retaliatory. Stockton and Laliberte characterized Plaintiff

and his party as disruptive, aggressive, and intimidating. Stockton, one of

Laliberte’s supervisees, was the subject of one of Plaintiff’s legislative

efforts, and Stockton’s job was jeopardized as a result of Plaintiff’s actions.

Stockton was also tasked with screening applicants for eligibility for the

Board of Trustees, which was intended to replace Plaintiff’s vigilante SA. A

reasonable jury could find that Stockton and Laliberte had a motive to

prevent Plaintiff from serving on the Board of Trustees, and Stockton’s

function as a gatekeeper facilitated that objective.

       Additionally, Plaintiff has provided some evidence from people

familiar with the student government processes who attest that the

enrollment requirement was not typically enforced for summertime

student government participants. Of course, it is not necessarily illegal for

an organization to apply a policy that affects all individuals uniformly. See


       5   The parties agree that Thomas’s liability extends only to the retaliatory
speech. (Docket #80 at 3). Laliberte’s connection to the retaliatory rejection is more
attenuated, but Plaintiff has provided a recording of Laliberte discussing the new
student government and opining about the types of students who should be
included and excluded, which is evidence that he “direct[ed] or consent[ed] to the
challenged conduct.” Doyle v. Camelot Care Centers, Inc., 305 F.3d 603, 615 (7th Cir.
2002); see also “Chancellor Meeting 5-6-13 (Full),” https://vimeo.com/77028693.
Defendants argue that this evidence is unauthenticated and therefore
inadmissible, but the standard for evidence on summary judgment is whether the
evidence could be presented in an admissible form. Fed. R. Civ. P. 56(c)(2); Wragg
v. Vill. of Thornton, 604 F.3d 464, 466 (7th Cir. 2010). If the recording could be
authenticated—and Defendants have suggested no reason why it could not be—
then Laliberte’s statements would be admissible as an opposing party statement.
Fed. R. Evid. 801(d)(2).


                                    Page 9 of 16
e.g., Grossbaum v. Indianapolis-Marion Cty. Bldg. Auth., 100 F.3d 1287, 1295

(7th Cir. 1996) (observing that “retaliation case law demonstrates that

retaliation causes of action are challenges to the application of governmental

rules, not to the rules themselves.”). Defendants claim that they applied the

enrollment criteria equally to all applicants. However, one affiant who was

appointed to the Board of Trustees believes that he may not have been

enrolled when his application was accepted because he was a new student

and did not enroll for classes until later in the summer. Additionally, a

review of UWM’s registration and enrollment dates supports the

conclusion that some continuing students would have been involved in

activities over the summer without technically meeting the enrollment

criteria, strengthening the inference that this rule was speciously applied to

Plaintiff. Defendants, on the other hand, have provided evidence that they

appointed former SA members to the Board of Trustees, including several

people who were supporters of Plaintiff’s policies, which weakens the

inference that Plaintiff’s critical speech was the motivating factor behind his

rejection. The evidence at summary judgment must be construed in the

light most favorable to the non-moving party, and the evidence

presented—however debatable a jury may find it—is not so feeble that the

Court can dismiss Plaintiff’s rejection as a bureaucratic oddity. C.f. Kidwell

v. Eisenhauer, 679 F.3d 957, 969 (7th Cir. 2012); Kulumani v. Blue Cross Blue

Shield Ass’n, 224 F.3d 681, 685 (7th Cir. 2000). A reasonable jury could find

that Defendants arbitrarily employed this policy against Plaintiff and

rejected his application as a result of his critical speech, and that a

reasonable person would feel deterred from further engaging in such

critical speech.




                                Page 10 of 16
              3.1.2   Retaliatory Speech

       Typically, retaliatory speech is actionable in situations where there

is “‘threat, coercion, or intimidation that punishment, sanction, or adverse

regulatory action would immediately follow.’” Hutchins v. Clarke, 661 F.3d

947, 956–57 (7th Cir. 2011). Isolated instances of public ridicule will not

amount to actionable retaliatory harassment unless they are egregious

enough to deter a person of ordinary firmness from exercising his right to

speak. Id. “In certain cases, a public official may also face liability where he

retaliated by subjecting an individual to ‘embarrassment, humiliation, and

emotional distress.’” Novoselsky v. Brown, 822 F.3d 342, 356 (7th Cir. 2016)

(quoting Bloch v. Ribar, 156 F.3d 673, 678–80 (6th Cir. 1998)); Hutchins, 661

F.3d at 957. This “high bar” is “usually limited to the release of ‘highly

personal and extremely humiliating details’ to the public.” Novoselsky, 822

F.3d at 356 (citing Hutchins, 661 F.3d at 957). In other words,

“[u]nconstitutional retaliation by a public official requires more than

criticism or even condemnation.” Novoselsky, 822 F.3d at 356.

       Here, Plaintiff provides evidence that Defendants characterized him

as intimidating and disruptive. This does not constitute retaliatory speech

that violates the First Amendment. Defendants’ tales of former SA members

being involved in embezzlement, sexual harassment, and hazing also do

not rise to the level of retaliatory speech. Moreover, Plaintiff’s claim that

these statements were intended to humiliate him is conclusory and

unsupported by evidence. Plaintiff was not identified in those statements,

and the events that Defendants spoke about had, in fact, happened in recent

years. The Court infers that this comment was made in the context of a

discussion regarding the SA to which Plaintiff belonged, which is why

Plaintiff took umbrage. Perhaps Defendants saw Plaintiff’s SA’s political


                                 Page 11 of 16
activities in the same negative light that they saw Plaintiff’s predecessors’

more disreputable activities. This may be unfair, but it does not give rise to

a constitutional violation. Finally, there is no embarrassment or humiliation

to be found in Thomas’s email regarding an unnamed group of students

who attempted to “manipulate” the student government. Not only does the

email fail to reference Plaintiff, but the substance of the email is not

embarrassing, humiliating, or emotionally distressing, and it strains

credulity that such statements would deter a person of ordinary firmness

from continuing their protected speech. Even in aggregate, these statements

do not rise to the level of a constitutional violation. Novoselsky, 822 F.3d at

356–57 (“However impolitic [the public official’s] statements may have

been, they did not rise to the level of threat, coercion, intimidation, or

profound humiliation.”).

       3.2    Qualified Immunity

       Qualified immunity protects government officials “from liability for

civil damages insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have

known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “Put simply,” says

the Supreme Court, “qualified immunity protects ‘all but the plainly

incompetent or those who knowingly violate the law.’” Mullenix v. Luna,

136 S. Ct. 305, 308 (2015) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).

To surmount the defense, Plaintiff must show: (1) that the facts as alleged

amount to a violation of a constitutional right; and (2) the right at issue was

clearly established at the time of Defendants’ misconduct. Pearson v.

Callahan, 555 U.S. 223, 232 (2009); Jones v. Wilhelm, 425 F.3d 455, 461 (7th Cir.

2005). Once the defense is raised, the plaintiff bears the burden to defeat it.

Weinmann v. McClone, 787 F.3d 444, 450 (7th Cir. 2015).


                                 Page 12 of 16
       To overcome an assertion of qualified immunity, Plaintiff must

proffer facts which, if believed, amount to an actual violation of his

constitutional rights. Saucier v. Katz, 533 U.S. 194, 201 (2001). A reasonable

jury could find, based on the evidence, that Defendants acted in retaliation

when they rejected Plaintiff’s application to the Board of Trustees. Next,

Plaintiff must show that the violation of his constitutional rights was

“clearly established under applicable law at the time and under the

circumstances that the defendant official acted.” Easterling v. Pollard, 528

Fed. App’x 653, 656 (7th Cir. 2013) (citing Pearson, 555 U.S. at 232). A right

is clearly established if “a reasonable official would understand that what

he is doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640

(1987). In other words, a right is clearly established if it would be obvious

to a reasonable state actor that “what they are doing violates the

Constitution, or if a closely analogous case establishes that the conduct is

unconstitutional.” Siebert v. Severino, 256 F.3d 648, 655 (7th Cir. 2001).

Factually identical precedent is not necessary; the guiding question is

whether the official would have had “fair warning” that the conduct was

unconstitutional. Hope v. Pelzer, 536 U.S. 730, 741 (2002). “In determining

whether a defendant’s alleged actions violated a clearly established right,

courts may properly take into account any information the defendant ought

reasonably to have obtained.” Jones, 425 F.3d at 461.

       Wis. Stat. § 36.09(5) delineates students’ rights to actively participate

in student government processes. The statute allows students to organize

themselves in “a manner they determine” and “to select their

representatives to participate in institutional governance.” Id. However, the

students’ participation in governance is “subject to” the responsibilities and

powers of the board, the president, the chancellor and the faculty. The


                                Page 13 of 16
statute makes clear that “subject to” means “subordinate to.” Id. §

36.09(3m).

       Few cases interpret the scope of the statute. In Student Ass’n of Univ.

of Wis.-Milwaukee v. Baum, 246 N.W.2d 622 (Wis. 1976), the Wisconsin

Supreme Court considered whether a student association had statutory

authority to appoint members to three different committees, or whether the

chancellor retained authority to make such appointments. The court held

that the student association had the exclusive right to appoint various

committee members. In so holding, the court acknowledged that the right

to organize and the right to select representatives are integrally related—to

hold otherwise would mean that the administration could “thwart the

authority of the organization and deal with other students more to its

liking.” Id. at 295. The court determined that the legislature’s intent in

drafting this statute was to ensure that these rights were “free of

administrative interference.” Id. at 296. Similarly, in Oshkosh Student Ass’n

v. Bd. of Reg. of Univ. of Wis. Sys., 279 N.W.2d 740, 742 (Wis. Ct. App. 1979),

the Wisconsin Court of Appeals affirmed that students had the right to

appoint their own representatives to a committee formed to make

recommendations for the university’s next chancellor. These cases reinforce

the right of the student association to select their own representatives for

various committees, but do little to shed light on the issue at hand.

       The propriety of the invalidated elections and the creation of the

Board of Trustees is not before the Court. Rather, the Court must determine

whether, under those circumstances (i.e., an invalidated election and the

creation of a temporary governing body), the Defendants should have

known that they could not prevent a student from participating in that

temporary governing body. It is a close call—on the one hand, it is well-


                                Page 14 of 16
established that the state cannot act in retaliation against a person who

speaks critically of it. On the other hand, while students have the power to

appoint their own representatives to various committees, the extent of an

administrator’s power under Wis. Stat. § 36.09(5) to curb a student’s

involvement in government is not clear. While Plaintiff’s right to engage in

criticism of his university is well-established, his right to participate in

student government under all circumstances is not. Given the Supreme

Court’s instruction that qualified immunity protects “all but the plainly

incompetent or those who knowingly violate the law,” and in light of the

lack of evidence that the Defendants knowingly violated the law, the Court

is constrained to find that qualified immunity applies. Mullenix, 136 S. Ct.

at 308 (citations and quotations omitted).

4.    CONCLUSION

      In light of the foregoing, the Court will grant Defendants’ motion for

summary judgment on the basis of qualified immunity. Consequentially,

Defendants’ motion to stay trial and pretrial deadlines (Docket #92) will be

denied as moot.

      Accordingly,

      IT IS ORDERED that Defendants’ motion for summary judgment

(Docket #70) be and the same is here by GRANTED;

      IT IS FURTHER ORDERED that Plaintiff’s motion for extension of

time (Docket #78) be and the same is hereby GRANTED;

      IT IS FURTHER ORDERED that Plaintiff’s motion for leave to file

summary judgment responses instanter (Docket #79) be and the same is

hereby GRANTED;




                               Page 15 of 16
      IT IS FURTHER ORDERED that Defendants’ motion to stay trial

and pretrial deadlines (Docket #92) be and the same is hereby DENIED as

moot; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 10th day of April, 2019.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                              Page 16 of 16
